Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-28, in the reply filed on 6/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24-26, 30, and 31, the term “marginal cartridge” is not clear and a cartridge will be considered to meet the instantly claimed limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-28, 30, and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/272489) in view of Kelly et al (US 2012/328491).
Regarding claim 19, Wang teaches a system and a method for generating hydrogen (0001). Wang shows in figures 1 and 3-5, a hydrogen generating system comprising a housing 54, an inlet for a liquid, an outlet for a gas, a gas liquid separator 74, and a cartridge 30 comprising a catalyst in the housing. A safety valve 72 is present to release pressure (0057-0071). In the cartridge, Fibers 11, corresponding to a support structure, are loaded with catalyst 12 on a plurality of sides. The catalyst loaded fibers and the binder form a scaffold structure (0041 and figure 1). The cartridge can be disposable (0056). The system comprises a cooling device 73 (0064-0065 and fig 5).
Wang does not explicitly teach two stackable cartridges.
Kelly teaches a device for hydrogen generation comprising a plurality of fuel cartridges 302 (0058, figure 7).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize a plurality of cartridges as increasing the fuel 
Regarding claim 20, Figure 5 of Wang shows the liquid inlet, shown in figure 5 as liquid conduit 76, as being closer to one end of the system. 
Regarding claim 21, Kelly shows in figure 7, a plurality of stackable cartridges 302 in a shape which allows for stacking. 
Kelly does not explicitly teach elements to facilitating mating of the cartridges.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any known means of facilitating mating of cartridges, such as an aligning structure, detents, or aligned holes as claimed, without undue experimentation and with a reasonable expectation of success. 
Regarding claim 22, Kelly shows in figure 7, a plurality of stackable cartridges 302 in a shape which allows for stacking. 
Kelly does not explicitly teach a seal between the cartridges.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize a seal between the stacked cartridges to help secure in place, and such an arrangement would have been well within the purview of an ordinarily skilled artisan to try without undue experimentation and with a reasonable expectation of success. 
Regarding claim 23, Kelly shows in figure 7, a plurality of stackable cartridges 302 in a shape which allows for stacking. 
Kelly does not explicitly teach a bolt for stacking the cartridges.

Regarding claim 24, Wang and Kelly teach the system as discussed above. 
Kelly shows in figure 7, a plurality of stackable cartridges 302 in a shape which allows for stacking. 
Kelly does not explicitly teach a bolt for stacking the cartridges and an arrangement as claimed.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any known means of facilitating mating of cartridges, such as a bolt as claimed, and arranging the cartridges as desired, without undue experimentation and with a reasonable expectation of success. 
Regarding claim 25, Wang and Kelly teach the system as discussed above. 
Kelly shows in figure 7, a plurality of stackable cartridges 302 in a shape which allows for stacking. 
Kelly does not explicitly teach the exterior surface of the cartridges forming an exterior housing of the modular device. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to place the cartridges so that the exterior surface forms a housing depending upon the desired construction of the device, without undue experimentation and with a reasonable expectation of success. 

Regarding claim 27, Wang teaches, in the cartridge, Fibers 11, corresponding to a support structure, are loaded with catalyst 12 on a plurality of sides. The catalyst loaded fibers and the binder form a scaffold structure (0041 and figure 1).
Regarding claim 28, Wang and Kelly teach the system as discussed above.
Neither explicitly teach the instantly claimed arrangement.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the liquid inlet and outlets adjacent as desired insofar as this is considered a design choice and an ordinarily skilled artisan would have found this configuration obvious to try without undue experimentation and with a reasonable expectation of success.
Regarding claim 30, Wang and Kelly teach the system as discussed above.
Neither explicitly teach the instantly claimed arrangement.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the liquid inlet as desired insofar as this is considered a design choice and an ordinarily skilled artisan would have found this configuration obvious to try without undue experimentation and with a reasonable expectation of success.
Regarding claim 31, Wang and Kelly teach the system as discussed above.
Neither explicitly teach the instantly claimed arrangement.
.

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/272489) in view of Kelly et al (US 2012/328491) as applied to claim 19 above, and further in view of Prasad et al (US 2003/0194369).
Regarding claim 32, Wang and Kelly teach the system as discussed above.
Neither explicitly teaches the material of catalyst.
Prasad teaches a system for gas generation (0001). Figure 2 shows a gas generation system 100 including a reactor 102 (0037).  The reactor is taught to have a catalyst which includes nickel (0039). The reaction chamber includes a catalyst including a catalyst screen which is taught to be a metal and at least a nickel catalyst. Such a catalyst may facilitate the production of hydrogen gas by increasing the rate of reaction of a fuel source (0071). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the catalyst of Prasad in the system of Wang and Kelly in order to facilitate the production of hydrogen gas by increasing the rate of reaction of a fuel source.
Regarding claim 33, Wang, Kelly, and Prasad teach the system as discussed above. 

Prasad does not explicitly teach the surface roughness of the nickel catalyst.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any surface roughness, such as the claimed range, in order to provide a higher surface exposure to ensure higher catalytic activity as is known in the art.
Regarding claim 34, Wang, Kelly, and Prasad teach the system as discussed above. 
Prasad does not explicitly teach metal structure to include stainless steel.
Prasad teaches the reaction chamber to include a catalyst including a catalyst screen which is taught to be a metal and at least a nickel catalyst. Such a catalyst may facilitate the production of hydrogen gas by increasing the rate of reaction of a fuel source (0071). Stainless steel is taught to be used as a filter material for a filter at the inlet/outlet or the reaction chamber (0074). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the stainless steel of the filter of Prasad as the catalyst filter as it is a known material for a catalyst substrate and also is taught to be used in the system already prompting an ordinarily skilled artisan to utilize the same material without undue experimentation and with a reasonable expectation of success.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        August 3, 2021